Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
Claims 3, 6, 16 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097)
1, Claessens discloses calculating hash values (430, Fig. 4 & Para. 0137-0141, 0153) of images by a similarity distance (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) computation module in a computer system (613, Fig. 6c & Para. 0150); calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system (614/616, Para. 0150, 0153 (See Para. 0162-0163) & Fig. 6c)(See 500, Fig. 4) Claessens above embodiment is silent to automatically grouping the images  into a burst based at least in part on the similarity distances of the images by a burst grouping module in the computer system when the similiarity distance is below a threshold.
However, Claessens’s discloses automatically grouping the images (See Matching, Para. 0116, 0128, 0163, 0169, 0186, 0192, 0252) into a burst based at least in part on the similarity distances (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) of the images by a burst grouping module in the computer system (613, Fig. 6c & Para. 0150) when the similiarity distance is below a threshold (See [0165-0166]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to identify redundant image capture. 
 Claessens is silent to automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
However, Wang’s Fig. 19 & Para. 0088-0098 discloses automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to allow users to design and produce photo albums in a time efficient manner. 
Claessens in view of Wang is silent to wherein the images includes a first image and a second image; automatically selecting at least automatically selecting at least one image from the burst of images, comprising: designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value.
However, Husseini’s Paragraph 0045-0052 & Figure 2-3 discloses wherein the images includes a first image and a second image (301, Fig. 3 & Para. 0045); automatically selecting at least automatically selecting at least one image from the burst of images, comprising: designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value (See 302-308, Fig. 3 & Para. 0045-0052).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang’s disclosure to include the above limitations in order to isolate duplicate images. 
As to claim 4, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 respectively. In addition, Claessens discloses sequencing the images in a chronological sequence, wherein the similarity distances are calculated between adjacent images in the chronological sequence. (614/616, Para. 0150, 0153 (See Para. 0162-0163) & Fig. 6c)(See 500, Fig. 4)
8, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 respectively. In addition, Claessens discloses wherein the step of calculating similarity distances comprises: automatically calculating a Hamming Distance between the hash values of the first image and second image. (Para. 0137, 0161, 0166)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097) as applied in claim 1, above further in view of Marchesotti  et al. (U.S. Publication 2014/0198986)
As to claim 2, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to wherein the duplicate image is discarded before or in step of selecting at least one image from the burst of images.
However, Marchesotti discloses wherein the duplicate image is discarded before or in step of selecting at least one image from the burst of images. (See S106, Fig. 2 & [0044] discloses wherein duplicate images are removed a representative image is selected (S110, Fig.2 & [0046])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to simplify user selection in the presence of a vast number of images (See Background of Invention & Summary of Invention)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097) as applied in claim 1, above further in view of Rao et al. (U.S. Publication 2017/0177942)
5, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to wherein the images are grouped into a burst by a burst grouping module based further on image capture times and image capture locations.
However, Rao’s Paragraph 0131, 0137, 0144 disclose wherein the images are grouped into a burst by a burst grouping module based further on image capture times and image capture locations.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to provide enhanced image organization. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097) as applied in claim 1, above further in view of Solem et al. (U.S. Publication 2014/0218353)
As to claim 7, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to wherein at least one image is automatically selected from the burst of images based on detection of faces, faces recognized presence of faces of family and close friends, or positions and focus of the faces in the image.
However, Solem’s Paragraph 0053 & Figs. 1A-1B disclose wherein at least one image is automatically selected from the burst of images based on detection of faces, faces recognized presence of faces of family and close friends, or positions and focus of the faces in the image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to automate organization and cataloguing. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097) as applied in claim 8, above further in view of RABBAT et al. (U.S. Publication 2019/0007476)
As to claim 9, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 8 but is silent to wherein the hash values of images are calculated by a hashing method including pHash, Radial-Hash, or Wavelet-based hash.
However, RABBAT’s Paragraphs 0022 discloses wherein the hash values of images are calculated by a hashing method including pHash, Radial-Hash, or Wavelet-based hash.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to excel in determining similarity between two images. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Husseini et al. (U.S. Publication 2009/0208097) as applied in claim 1, above further in view of Chen et al. (U.S. Publication 2016/0093083)
As to claim 10, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to automatically selecting a product type, a product layout, or a product style for the photo product design by the intelligent design creation engine.
However, Chen’s Figure 11 discloses automatically selecting a product type, a product layout, or a product style for the photo product design by the intelligent design creation engine (1170, Fig. 11 & Para 0049).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to allow users to design and photo albums in a time efficient manner. 
As to claim 11, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to automatically displaying the selected image from the burst on a device by the intelligent design creation engine.
However, Chen’s Figure 11 discloses automatically displaying the selected image from the burst on a device by the intelligent design creation engine.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to allow users to design and photo albums in a time efficient manner. 
As to claim 12, Claessens in view of Wang & Husseini discloses everything as disclosed in claim 1 but is silent to automatically displaying the selected image from the burst on a device by the intelligent design creation engine.
However, Chen’s Figure 11 discloses automatically displaying the selected image from the burst on a device by the intelligent design creation engine.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to allow users to design and photo albums in a time efficient manner. 
s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023), Husseini et al. (U.S. Publication 2009/0208097) & Takahashi (U.S. Publication 2011/0206275)
As to claim 13, Claessens discloses calculating hash values (430, Fig. 4 & Para. 0137-0141, 0153) of images by a similarity distance (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) computation module in a computer system (613, Fig. 6c & Para. 0150); calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system (614/616, Para. 0150, 0153 (See Para. 0162-0163) & Fig. 6c)(See 500, Fig. 4) Claessens above embodiment is silent to automatically grouping the images  into a burst based at least in part on the similarity distances of the images by a burst grouping module in the computer system when the similiarity distance is below a threshold.
However, Claessens’s discloses automatically grouping the images (See Matching, Para. 0116, 0128, 0163, 0169, 0186, 0192, 0252) into a burst based at least in part on the similarity distances (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) of the images by a burst grouping module in the computer system (613, Fig. 6c & Para. 0150) when the similiarity distance is below a threshold (See [0165-0166]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to identify redundant image capture. 
Claessens is silent to automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
However, Wang’s Fig. 19 & Para. 0088-0098 discloses automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to allow users to design and produce photo albums in a time efficient manner. 
Claessens in view of Wang is silent to wherein the images includes a first image and a second image; automatically selecting at least automatically selecting at least one image from the burst of images, comprising: designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value.
However, Husseini’s Paragraph 0045-0052 & Figure 2-3 discloses wherein the images includes a first image and a second image (301, Fig. 3 & Para. 0045); automatically selecting at least automatically selecting at least one image from the burst of images, comprising: designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value (See 302-308, Fig. 3 & Para. 0045-0052).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang’s disclosure to include the above limitations in order to isolate duplicate images. 
Claessens in view of Wang & Husseini is silent to wherein step of calculating similarity distances further includes: calculating differences in color densities, edge orientations, or edge densities between the images.
However, Takahashi’s [0056, 0076 & 0078] discloses wherein step of calculating similarity distances further includes: calculating differences in color densities, edge orientations, or edge densities between the images.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Husseini’s disclosure to include the above limitations in order to ensure proper orientation is corrected and maintained (See Background of Invention & Summary of Invention) 
As to claim 14, Claessens in view of Wang, Husseini & Takahashi discloses everything as disclosed in claim 13 respectively. In addition, Claessens discloses wherein the images are grouped into the burst when the similarity distances of the images are below a burst threshold value. (See [0165-0166]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023), Husseini et al. (U.S. Publication 2009/0208097) & Takahashi (U.S. Publication 2011/0206275) as applied in claim 14, above further in view of Marchesotti  et al. (U.S. Publication 2014/0198986)
As to claim 15, Claessens in view of Wang, Husseini & Takahashi discloses everything as disclosed in claim 14 respectively. In addition, Husseini discloses designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value. (See 302-308, Fig. 3 & Para. 0045-0052)
Claessens in view of Wang, Husseini & Takahashi is silent to wherein the duplicate image is discarded before step of selecting.
However, Marchesotti discloses wherein the duplicate image is discarded before step of selecting. (See S106, Fig. 2 & [0044] discloses wherein duplicate images are removed a representative image is selected (S110, Fig.2 & [0046])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang, Husseini & Takahashi’s disclosure to include the above limitations in order to simplify user selection in the presence of a vast number of images (See Background of Invention & Summary of Invention)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Solem et al. (U.S. Publication 2014/0218353)
As to claim 17, Claessens discloses a computer-implemented method for reducing similar photos for display and product design, comprising: calculating hash values (430, Fig. 4 & Para. 0137-0141, 0153) of images by a similarity distance (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) computation module in a computer system (613, Fig. 6c & Para. 0150); calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system (614/616, Para. 0150, 0153 (See Para. 0162-0163) & Fig. 6c)(See 500, Fig. 4, Claessens above embodiment is silent to automatically grouping the images into a burst based at least in part on the similarity distances of the images by a burst grouping module in the computer system.
However, Claessens’s discloses automatically grouping the images (See Matching, Para. 0116, 0128, 0163, 0169, 0186, 0192, 0252) into a burst based at least in part on the similarity distances (Hamming Distance which indicates the level of similarity between images, Para. 0137, 0160-0163, 0165-0166) of the images by a burst grouping module in the computer system (613, Fig. 6c & Para. 0150)(See [0165-0166]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to identify redundant image capture. 
 Claessens is silent to automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
However, Wang’s Fig. 19 & Para. 0088-0098 discloses automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system; and automatically making a physical photo product based on the photo product design.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens’s disclosure to include the above limitations in order to allow users to design and produce photo albums in a time efficient manner. 
Claessens in view of Wang is silent to wherein at least one image is automatically selected from the burst of images based on detection of faces, faces recognized presence of faces of family and close friends, or positions and focus of the faces in the image.
However, Solem’s Paragraph 0053 & Figs. 1A-1B disclose wherein at least one image is automatically selected from the burst of images based on detection of faces, faces recognized presence of faces of family and close friends, or positions and focus of the faces in the image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang’s disclosure to include the above limitations in order to automate organization and cataloguing. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Publication 2015/0178786) in view of Wang et al. (U.S. Publication 2012/0141023) & Solem et al. (U.S. Publication 2014/0218353) as applied in claim 17, above further in view of Husseini et al. (U.S. Publication 2009/0208097) & Marchesotti  et al. (U.S. Publication 2014/0198986)
As to claim 18, Claessens in view of Wang & Solem discloses everything as disclosed in claim 17 respectively but is silent to designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value.
However, Husseini’s Paragraph 0045-0052 & Figure 2-3 discloses designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value. (See 302-308, Fig. 3 & Para. 0045-0052).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang & Solem’s disclosure to include the above limitations in order to isolate duplicate images. 
Claessens in view of Wang, Solem & Husseini is silent to wherein the duplicate image is discarded before step of selecting.
However, Marchesotti discloses wherein the duplicate image is discarded before or in step of selecting at least one image from the burst of images. (See S106, Fig. 2 & [0044] discloses wherein duplicate images are removed a representative image is selected (S110, Fig.2 & [0046])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claessens in view of Wang, Solem & Husseini’s disclosure to include the above limitations in order to simplify user selection in the presence of a vast number of images (See Background of Invention & Summary of Invention)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661